The contract by which Ross R. Robertson, the appellee, sold and conveyed lease C to the Camp Oil  Gas Company, the appellant, provides:
"It is understood and agreed that this assignment is to take effect as of September 30, 1924, and said Camp Oil  Gas Company releases the grantor of all debts or claims that it has against the said grantor accruing out of the operation and development on what is known as the Camp Oil  Gas Company's G and C leases in Archer county, Tex."
The consideration passing to appellant in this transaction was the interest of the appellee in lease C, the payment of the debts and claims of appellant against appellee, and the money held in the First National Bank of Wichita Falls, Tex., by the direction of appellee.
The letter directed to the First National Bank, signed by appellee and delivered to appellant, which is a part of the contract, omitting the address, reads:
"Having sold all of my interest in lot 1 in block 27 of the American Tribune New Colony Company to the Camp Oil  Gas Company, a trust estate of Tarrant county, Tex., I have no further interest in the money now being held by your bank under my direction. I therefore now direct that you release said money to the Camp Oil  Gas Company on the Camp Oil  Gas Company's leases G and C."
This letter is not ambiguous, but in plain terms advises the bank that appellee has no further interest in the money held in the bank under his direction, and directs the bank that such money be released to the appellant. The court finds:
"At the time Robertson wrote the letter of October 24, 1924, to the First National Bank of Wichita Falls, Tex., and delivered it to A. L. *Page 994 
Camp, the above-described sum of $2,002.43 had been assigned and transferred, together with the leasehold interest to the Prairie Oil Gas Company, and belonged to the Prairie Oil  Gas Company, and Robertson was no longer interested in said sum of money, and it was not then being held in the First National Bank under Robertson's direction. A. L. Camp knew of the terms of the assignment from Robertson to the Prairie Oil  Gas Company, and that under that assignment the Prairie Oil  Gas Company was entitled to the possession of oil runs from what had been Robertson's interest in said lease G subsequent to April 29, 1924."
It is uncontroverted that the Prairie Oil  Gas Company had purchased from appellee his interest in lease G, and his interest in the funds accumulated in the bank from said lease after April 29, 1924, subject to appellant's legitimate claim against appellee for expenses incurred in operating the lease; that appellant notified the Prairie Oil  Gas Company of its claim; that the Prairie Oil  Gas Company notified the bank of its purchase of the interest of appellee, and that it owned the money belonging to his interest and would hold the bank responsible for the proper disbursement thereof, and denied the right of the appellant to the proceeds of any oil runs made after April 29th. The appellant was fully advised of the terms, conditions, and details of the transaction between appellee and the Prairie Oil  Gas Company, and of the notice given by said company to the bank with reference to the funds held therein.
Mr. Robertson testified that, when he sold to the Prairie Oil  Gas Company lease G, he and a representative of the company went to the bank and told its officers that the money that came in after April 29th was to be credited to the Prairie Oil  Gas Company, that the bank requested that he write a letter to that effect, and that he did so, after which he asserted no claim to the proceeds of said oil runs on lease G.
It is my opinion that the finding of the court to the effect that on October 24, 1924, the date of the letter of appellee to the bank, and of the payment by the bank to appellant of the money in controversy, appellee was no longer interested in said money and it was not held in the bank under his direction, is sustained by sufficient testimony.
On October 24th there was on deposit in the bank $2,002.43 accumulated from the oil runs on lease G after April 29, 1924, which unquestionably belonged to the Prairie Oil  Gas Company, subject to appellant's claim for its debt against appellee, and which the bank had been by the Prairie Oil  Gas Company forbidden to pay to appellant.
The record is uncontroverted that in August, 1924, the Prairie Oil 
Gas Company purchased from appellant its interest in lease G, at which time it was discovered that appellant had withdrawn from the First National Bank approximately $800 of the money paid into the bank from oil runs from said lease G subsequent to April 29th, which amount had been credited to the interest formerly owned by appellee, and the appellant redeposited in the bank said sum, and agreed with the Prairie Oil  Gas Company that the deposit should remain in the bank until the controversy between appellant and appellee should be settled.
The court found that by negotiations between appellant and appellee an agreement of settlement was reached on October 24, 1924. It is conceded that appellant was fully advised of the different items on deposit in the First National Bank at the time it made the settlement with appellee. Appellant's contention, however, is that the item of $2,002.43 was held in the bank by the direction of appellee, and, under the authority contained in the letter addressed to the bank by appellee, it collected said sum and was entitled thereto.
Under the findings of fact by the trial court, which, in my opinion, finds sufficient support in the testimony, this money was not held in the bank at the date of the letter by the direction of appellee; hence appellant was not entitled to collect said sum because the letter on which it acted limited the money which should be released to the money then held in the bank under appellee's direction.
Appellant did not plead mistake, nor ask for a cancellation of, nor a reformation of, the contract of sale and settlement between it and appellee, but sought to enforce the contract and settlement as made. When this settlement was made, appellant's claim and lien on the money in the bank was released, and it was entitled only to the amount held under appellee's direction, and this did not include the item in controversy.
I conclude the judgment should be affirmed.